 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 164United Union of Roofers, Waterproofers, and Al-liedWorkers, Local 11, AFLŒCIO (Funder-burk Roofing, Inc.) and Funderburk Roofing, Inc. Case 13ŒCPŒ697 May 19, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS HURTGEN AND BRAME On May 20, 1997, Administrative Law Judge Steven M. Charno issued the attached decision.  The Respon-dent filed exceptions and a supporting brief.  The Gen-eral Counsel filed a brief in response to the Respon-dent™s exceptions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the re-cord in light of the exceptions and briefs and has de-cided to affirm the judges rulings,1 findings,2 and con-clusions,3 and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, the United Union of Roof-ers, Waterproofers, and Allied Workers, Local 11, AFLŒCIO,  Westchester, Illinois, its officers, agents, and representa-tives shall take the action set forth in the Order.  Richard KelliherŒPaz, Esq., for the General Counsel. Barry M. Bennett, Esq. (Asher, Gittler, Greenfield, Cohen & D™Alba, Ltd.), of Chicago, Illinois, for the Respondent. Jim R. Sturgeon, Esq. (Sturgeon &Associates), of St. Charles, Illinois, for Funderburk Roofing, Inc. DECISION STEVEN  M. CHARNO, Administrative Law Judge.  In response to a charge timely filed, a complaint was issued on August 16, 1996, which alleged that the United Union of Roofers, Waterproofers, and Allied Workers, Local 11, AFLŒCIO (Respondent) had violated Section 8(b)(7)(A) of the National Labor Relations Act (the Act), by unlawfully picketing the jobsite of Funderburk Roofing, Inc. (FRI).  Respondent™s answer denied the commission of any unfair labor practice.                                                                                                                      1 The Respondent excepted to the judges inadvertent failure to in-corporate all of the unopposed transcript corrections in the General Counsel™s Motion to Correct the Transcript.  We therefore approve and append the General Counsel™s Motion to Correct the Transcript to our decision here as Appendix A [omitted from publication]. 2 The Respondent excepts to the judges admission of evidence of the Respondent™s dealings with Funderburk Roofing, Inc. prior to the picketing at issue in this case.  Respondent says that this ruling is contrary to law.  We find no merit to the exception.  The judge cor-rectly noted that such evidence is germane as background to the events here, and he did not rely on it when he found that the Re-spondent violated Sec. 8(b)(7) of the Act. 3 Contrary to the Respondent™s contention, we do not find that the judge applied a per se rule that the language on the picket signs necessarily demonstrated a recognitional object.  Rather, consistent with the Board™s decision in Alton-Wood River Building (Jerseyville Retail Merchants), 144 NLRB 526 (1963), the judge based his con-clusion that recognition was an objective of the Respondents threats to picket and its picketing of Funderburk Roofing, Inc. (FRI) at theCenter jobsite, on an objective factual analysis ofall of the relevant evidence presented. A hearing was held before me in Chicago, Illinois, on No-vember 13, 1996, and February 4, 1997.1  Simultaneous postŒhearing briefs were thereafter submitted by the General Counsel and Respondent on March 19, 1997. FINDINGS OF FACT2 I. JURISDICTION FRI is an Illinois corporation with its principal place of business in Winfield, Illinois, where it is engaged as a roof-ing contractor.  During the 12 months preceding issuance of the complaint, Respondent, in the course of its business, (1) derived gross revenues in excess of $500,000 and (2) pur-chased and received goods and materials valued in excess of $50,000 from points outside Illinois or from other employers which had received those goods and materials directly from outside the State.  It is admitted,3 and I find, that FRI is an employer engaged in commerce within the meaning of the Act. Respondent is admitted to be, and I find is, a labor organi-zation within the meaning of the Act. II.  ALLEGED UNFAIR LABOR PRACTICES A.  Background 1.  The relationship between FRI and Local 707 On October 1, 1993, Anthony Monaco, a business agent for the Production Workers Union of Chicago and Vicinity, Local 707, organized a majority of FRI™s employees.4  He thereafter showed the cards to FRI™s president, Michael Fun-derburk,5 and the two men signed a collective-bargaining agreement6 which was dated October 1, 1993, and was effec-tive by its terms from that date through September 30, 1996.7   int. 1 The unopposed transcript corrections submitted by the General Counsel and set forth in Appendix A (omitted from publication) to this Decision is hereby adopted. 2 Unless otherwise indicated, the findings here are based on uncon-tested evidence. 3 At the hearing, Respondent amended its answer to admit the jurisdictional allegations of the compla4 Monaco™s uncontroverted testimony to this effect is supported by authorization cards signed by four of FRI™s employees. 5 Monaco so testified without controversion. 6 The parties stipulated that the following employees constitute a unit appropriate for the purpose of collective bargaining:   All employees who perform the application and installation of any and all types of roofing related shingles and carpentry work; all cementing; laying of felt or paper, and all forms and kinds of plas-tic, slate slag, gravel asphalt, prepared paper, and composition roof-ing; and any and all compressed paper, chemically prepared paper, and burlap when used for roofing or damp and waterproof pur-poses; all damp courses, sheeting, or coating on all foundation work; all tarred floors; all laying of tile or brick when laid in pitch, tar, asphalt mastic, marmoline, neoprene/hypolon systems, or any form of bitumen and all other work in connection with or incidental thereto, but excluding guards and supervisors as defined in the Act. 7 The agreement is of record, and Monaco and Funderburk both credibly acknowledged that their signatures appeared thereon. 331 NLRB No. 4  ROOFERS LOCAL 11 (FUNDERBURK ROOFING) 165By letter dated October 4, 1993, Funderburk wrote Monaco 
stating:  ﬁI am aware that 
our employees have recognized 
National Production Workers Union #707, as their exclusive 

bargaining agent.ﬂ
8  The first numbered paragraph of a ﬁSide 
Letter of Agreementﬂ executed by Monaco and Funderburk 
on October 13, 1993, sets fo
rth the following language: 
 The EMPLOYER has previously recognized the UNION 
as the sole and exclusive bargaining representative for and 
on behalf of the employees of the EMPLOYER within the 
occupational jurisdiction of 
the UNION.  Prior to recogni-
tion and prior to signing the CBA, the EMPLOYER was 
presented and reviewed valid written evidence of the 
UNION™s exclusive designation as bargaining representa-
tive by the majority of appr
opriate bargaining unit employ-
ees of the EMPLOYER. 
 Based on the foregoing findings, I conclude that Local 707 
was the Section 9(a) represen
tative of FRI™s employees.
  See
 Goodless Electric Co., 321 NLRB 64, 66 (1996). 
 I therefore 
conclude that Respondent could 
not lawfully raise a question 
of representation pursuant to Section 9(c) of the Act during 
the effective period of the collective-bargaining agreement 
between Local 707 and FRI.  
See Electrical Workers IBEW 
Local 363, 201 NLRB 875, 879 (1973). 
2.  The early relationship between FRI and Respondent
9 In October 1982, when FRI™s 
employees were not repre-
sented by a union and FRI was performing a job for Block 
Electric, Respondent™s business 
agent, Richard Mathis, asked 
Funderburk to sign a contract with Respondent and stated 
that Respondent would picket 
the Block Electric job unless 
Funderburk did so.  Funderburk stated that he would con-

sider signing, but instead hired 
another contractor who was a 
signatory to Respondent™s contract to finish the job in order 
to avoid the threatened picketing.
10  In June 1993, a time at which FRI™s employees were stil
l not represented by a union, 
Respondent mailed Funderburk a letter containing the un-
ion™s wage and benefit rates. 
On November 21, 1994, Respondent™s attorney, Barry M. 
Bennett, sent FRI™s attorney
 a letter which acknowledged 
that FRI™s employees were represented by Local 707 and 

stated that Respondent was going to engage in informational picketing ﬁto inform the publ
ic that Funderburk does not 
have a contract with Local 11 or any AFLŒCIO affiliate.ﬂ  
On November 22, 1994, Respondent began picketing FRI at 
a jobsite on the campus of the University of Illinois at Chi-
cago with signs that bore the following language:
11  NOTICE 
TO THE PUBLIC ONLY 
EMPLOYEES OF 
FUNDERBURK RFG 
                                                           
                                                           
8 The letter is of record. 
9 Evidence underlying the findings in this sec. was admitted 
solely to provide background wh
ich might shed light on Respon-
dent™s motivation.  
See Pronto Plastics Co.
, 275 NLRB 1379, 1380 
(1985). 
10 I credit Funderburk™s uncontroverted testimony as to the steps 
he took after meeting with Respondent™s representative. 
11 A copy of the notice which accurately reflects both relative 
print size and boldness appears in 
Appendix B to this Decision. 
are not represented by or protected by a contract with 
Roofers Local 11or any other AFLŒCIO
 affiliate. 
 No dispute with any other employer. 
 We are not asking any employee to refuse to perform 
services or make pickups or deliveries 
 Informational Pickets ONLY 
(NOT FOR CONTRACT) 
Local No. 11  On November 30, 1994, FRI filed an unfair labor practice 
charge alleging that Responden
t was unlawfully picketing for 
recognitional purposes at a time when FRI™s employees were 
represented by a labor organization.  Region 13 thereafter 
issued a complaint and filed a petition with the United States 
district court for injunctive relief pursuant to Section 10(l) of 
the Act.  After hearing, the court issued the requested injunc-
tion on December 28, 1994.  On January 27 of the following 
year, Region 13 approved a settlement agreement containing 
a nonadmissions clause, which 
disposed of the matter. 
B.  Respondent™s Picketing 
of FRI™s Jobsite in 1996
12 Wight & Company (Wight) is the construction manager 
for the Kane County Juvenile Justice Center (Center) in St. 

Charles, Illinois.  On January 23, FRI signed a contract with 
to do the roofing work on the Center.  On July 30, Respon-
dent sent Wight the facsimile of a letter which stated: 
 We understand that your firm
 is serving as construc-
tion manager and has hired Funderburk Roofing to per-
form work on the job at the Kane County Juvenile Jus-
tice Detention Center.  Local 11 is troubled by the fact 
that a firm which does not have a collective bargaining 
agreement with an AFLŒCIO affiliate is being used on 
this job and is receiving m
oney raised through taxes.  
Local 11 is aware that Funderburk Roofing has a collec-
tive bargaining agreement with the Production Workers 
Union of Chicago & Vicinity, Local 707, and we have 
no interest in interfering with
 that relationship.  We do 
not seek or desire recognition, bargaining, a contract, or 

the opportunity to represent Funderburk™s employees.  
We do intend to take peaceful and lawful steps to notify 
the public that a firm which does not have a contract 
with an AFLŒCIO union is doing work on this project.  
We have no desire to interfere with the work of any 
other trade and we have no dispute with any other em-
ployer. 
 The same day, Respondent mailed
 a separate letter to FRI, 
with copies to Wight and the Kane County Commissioners, 
which stated: 
 Local 11 understands that y
our firm is performing 
work at the Kane County J
uvenile Justice Detention Center.  We are aware that your firm has a collective 
bargaining agreement with the Production Workers of 
Chicago & Vicinity, Local 707.  We have no interest in 
disrupting that contractual 
relationship, and we recog-
nize we could not do so in any event.  Accordingly, we 
have no interest in signing a contract with your firm, we 

have no interest in represen
ting your firm™s employees, 
 12 All dates hereinafter are 1996,
 unless otherwise indicated. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 166and we have no interest in having your firm employ our 
members. 
Local 11 does, however, have a significant interest 
in notifying the public that your firm does not have a 
contract with us or any AFLŒCIO
 union and informing 
the public that tax dollars ar
e going to a firm which does 
not have a contract with an AFLŒCIO affiliate.  We in-
tend to take lawful and peaceful steps to publicize these 
facts.  We will do so in a manner which is consistent 
with the statements in this letter and in a manner which 
does not affect any other contractors or employees.  If 
you have any questions, please
 feel free to contact me. 
 On July 31, August 1, and A
ugust 2, Respondent picketed 
FRI at the Center jobsite with signs which read:
13  NOTICE TO THE 
PUBLIC ONLY Funderburk Roofing does not have a 
contract with or employ members of 
Roofers Local 11 or any AFLŒCIO affiliate. 
Work on this COUNTY FACILITY should 
be done by contractors that employ members of 
and have agreements 
with AFLŒCIO Unions. 
 We do NOT want a contract or
 recognition from Funderburk. 
INFORMATIONAL PICKET ONLY. 
We are NOT asking any employee to refuse to 
perform services or make pickups or deliveries. 
ROOFERS LOCAL 11 
The record establishes that Respondent might have picketed 
the jobsite even if FRI™s employees had been represented by 
an affiliate of the AFLŒCIO,
14 but no picketing would have 
taken place if (1) FRI had a collective-bargaining agreement 

with Respondent15 or (2) FRI had been replaced at the Center 
jobsite by a roofer which was signatory to a contract with 

Respondent.16 On August 1, FRI filed an unfair labor practice charge al-
leging that Respondent had vi
olated Section (b)(7)(A) and 
(C) of the Act.  After investigation, Region 13 issued the 
instant complaint and filed a petition with the United States 
District Court for injunctive relief pursuant to Section 10(l) 
of the Act. Also on August 1, Keith N. 
Johnson, Wight™s representa-tive at the Center jobsite, called Bennett to convey FRI™s 
suggestion that FRI put some 
of Respondent™s members on 
the job in order to resolve the dispute.  Bennett rejected the 
offer, explaining that FRI had a contract with another union 
which would not permit that approach and Respondent was 
not interested in such an approach in any event.  When John-
son stated a desire to resolve the problem, Bennett replied 
that there was nothing FRI could do because it was under 
contract with another union and 
that relationship could not be 
                                                          
                                                           
13 A copy of the notice which accurately reflects both relative 
print size and boldness appears in 
Appendix C to this Decision. 
14 Joseph Sullivan, Respondent™s president, appeared to change 
his testimony on this point several times while responding to the 
General Counsel™s questions, but gave the credited testimony relied 
on in the text after being confronted
 with his prior testimony before 
the United States district court. 
15 Sullivan candidly so testified. 
16 Sullivan candidly so testified. 
changed or interfered with.  Bennett explained that Respon-
dent™s purpose was to alert the public that FRI did not have a 
contract with an AFLŒCIO affi
liate in the hope that public 
pressure would persuade the county to remove FRI from the 
job.  Johnson stated that the 
matter was not within Wight™s control and iterated his desire to
 resolve the problem.  During 
this conversation, Johnson noted that other trades were refus-
ing to cross Respondent™s picket
 line.  Bennett suggested a 
separate gate system, which 
Johnson said would be ineffec-tive. 
In a telephone call that afternoon, Johnson informed Ben-
nett that FRI had initiated 
legal proceedings and asked 
whether Respondent would con
tinue picketing if FRI was 
removed from the job pending the outcome of those proceed-
ings.  When Bennett indicated his belief that it would be 
unlawful for Respondent to continue picketing if FRI was not 
on the job, Johnson stated that he would ask FRI to ﬁstand 
downﬂ at the close of business on August 2 and would pro-
vide Respondent with advance no
tice of FRI™s return to the 
site.  Bennett stated that, 
under those circumstances, he 
would advise his client to stop picketing after August 2.  
Johnson sent Respondent an August 1 letter memorializing the agreement with Bennett. 
FRI left the Center jobsite at
 the end of the day on August 
2 and did not return until August 27, the day after the United 
States District Court issued a 
temporary restraining order in 
the Region™s suit.  That order prohibited Respondent from 
picketing or threatening to picket
 FRI at the Center jobsite.  
On August 24, the day after th
e temporary restraining order 
expired, the district court denied the Region™s motion for a 
preliminary injunction, but con
tinued the matter for 30 days 
and permitted the Region to file an appropriate motion if 
Respondent recommenced picketing.
17  FRI continued to 
work at the Center jobsite until October 15.  Respondent did 
not picket the Center 
jobsite after August 2. 
C.  Discussion 
It is a violation of Section 8(b)(7)(A) of the Act for a un-
ion to threaten to picket or to picket an employer for the 

purpose of forcing that employer to recognize or bargain 
with the union during any period when the employer has 
lawfully recognized another 
labor organization and a ques-
tion concerning representation 
may not be raised under Sec-
tion 9(c) of the Act.  
Electrical Workers IBEW Local 363, 
supra.  Given my earlier conclusion that no question con-
cerning Local 707™s representational status could be raised 
under Section 9(c) during the life of its contract with FRI, the 
only remaining question before 
me is Respondent™s objective in picketing FRI. In order to establish the alleged violation, the General 
Counsel must demonstrate that recognition or organization 
was an objective of Respondent™s threat to picket or its pick-
eting of FRI.  Commercial Workers, Local 1063, 249 NLRB 
372, 378 (1980).  Picketing with signs reading ﬁdoes not 
 17 Sullivan responded to a leading question that he ﬁthoughtﬂ the 
contract between FRI and Local 
707 expired on September 30.  The 
tentative nature of this answer falls short of establishing that Re-
spondent was aware of that expiration date when it stopped picket-
ing.  Accordingly, it is possible that Respondent was deterred from 
picketing after August 24 by the fact that the court had permitted the 
General Counsel to refile a preliminary injunction motion if picket-
ing recommenced. 
 ROOFERS LOCAL 11 (FUNDERBURK ROOFING) 167employ members ofﬂ imports 
an organizational objective, 
while the language ﬁdoes not have a contract withﬂ implies 
both recognitional and barg
aining objectives.  E.g.,
 Hotel & 
Restaurant Employees
, 135 NLRB 1183, 1185 (1962).  Self-
serving disclaimers of an unla
wful objective are insufficient 
to prevent the finding of a violation.
18  San Diego Typo-
graphical Union No. 221
, 264 NLRB 874, 876 (1982).  In 
this case, it was established th
at Respondent (1) might have 
picketed FRI at the Center jobsite even if an AFLŒCIO af-
filiate represented FRI™s employees and (2) would not have 
picketed the site if FRI recognized or had a contract with 
Respondent.  Such evidence supports the finding of a pro-
scribed objective.  E.g., 
Commercial Workers Local 1063, supra.  Based on the foregoing 
findings, I conclude that the record establishes that recogniti
on was, at the least, an objec-
tive of Respondent™s threats to picket and its picketing of 

FRI at the Center jobsite.  Acco
rdingly, I conclude that Re-
spondent™s conduct violated Section 8(b)(7)(A) of the Act. 
CONCLUSIONS OF LAW 
1.  FRI is an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act. 
2.  Respondent and Local 707 of the Production Workers 
Union of Chicago and Vicinity are labor organizations within 
the meaning of Section 2(5) of the Act. 
3.  By threatening to picket FRI on August 1, 1996, and by 
picketing FRI at the Center jobsite on July 31ŒAugust 2, 
1996, with an organizational and/or recognitional objective, 
at a time FRI had lawfully recognized Local 707 of the Pro-
duction Workers Union of Chic
ago and Vicinity and a ques-
tion concerning representation could not be raised under 

Section 9(c) of the Act, Respondent engaged in unfair labor 
practices in violation of Section 8(b)(7)(A) of the Act. 
4.  The aforesaid unfair labor practices affect commerce 
within the meaning of Section 2(6) and (7) of the Act.
 REMEDY Having found that the Respondent has engaged in certain 
unfair labor practices in violat
ion of Section 8(b)(7)(A) of 
the Act, I find that it must be ordered to cease and desist and 

to take certain affirmative action designed to effectuate the 
policies of the Act. 
On these findings of fact and conclusions of law, and on 
the entire record, I issue the following recommended
19 ORDER The Respondent, the United Union of Roofers, Water-
proofers, and Allied Workers, Local 11, AFLŒCIO, West-
chester, Illinois, its officers, 
agents, and representatives, shall 
1.  Cease and desist from 
(a) Threatening to picket or picketing Funderburk Roof-
ing, Inc., with an organizational or recognitional objective, at 
                                                          
                                                           
18 Respondent contends that its failure to picket FRI™s private jobs 
can only be interpreted to mean th
at it intended to pressure public 
authorities to fire FRI.  To the contrary Respondent™s picketing of 
public jobs with a recognitional objective would be a logical course 
of action if FRI™s public jobs were bigger and more lucrative than its 
private jobs, a matter as to 
which the record is silent. 19 If no exceptions are filed as 
provided by Sec 102.46 of the 
Board™s Rules and Regulations, th
e findings, conclusions, and rec-
ommended Order herein shall, as provided in Sec. 102.48 of the 
Rules, be adopted by the Board and all objections to them shall be 
deemed waived for all purposes. 
a time when that employer has lawfully recognized another 
labor organization and a question concerning representation 
cannot be raised under Section 9(c) of the Act. 
(b) In any like or related ma
nner restraining or coercing 
employees in the exercise of the rights guaranteed them by 
Section 7 of the Act. 
2.  Take the following affirmative action necessary to ef-
fectuate the policies of the Act 
(a) Within 14 days after service by the Region, post at its 
union office in Westchester, Illinois, copies of the attached 
notice marked ﬁAppendix D.ﬂ20  Copies of the notice, on 
forms provided by the Regional Director for Region 13, after 

being signed by the Respondent™s
 authorized representative, 
shall be posted by the Respondent immediately on receipt 
and maintained for 60 consecutive days in conspicuous 
places including all places where notices to members are 
customarily posted.  Reasonable 
steps shall be taken by the 
Respondent to ensure that the 
notices are not altered, de-
faced, or covered by any other material. 
(b) Within 14 days after service by the Region, furnish the 
Regional Director with signed 
copies of the aforesaid notice 
for posting by Funderburk Roofing, Inc. and Local 707 of the 

Production Workers Union of Chicago and Vicinity, if will-
ing, at places where they customarily post notices to their 
respective employees and members. 
(c) Within 21 days after service by the Region, file with 
the Regional Director a sworn certification of a responsible 
official on a form provided by the Region attesting to the 
steps that the Respondent has taken to comply. 
  APPENDIX B 
NOTICE  TO THE PUBLIC ONLY 
 EMPLOYEES OF 
  FUNDERBURK RFG 
 are not represented by or protec
ted by a contract with Roof-
ers Local 11  or any other AFLŒCIO affiliate. 
 No dispute with any other employer. 
 We are not asking any employee
 to refuse to perform ser-
vices or make  
 pickups or deliveries 
 Informational Pickets ONLY (NOT FOR CONTRACT) Local No. 11    20 If this Order is enforced by a Judgment of a United States court 
of appeals, the words in the noti
ce reading ﬁPosted by Order of the 
National labor Relations Boardﬂ shall read ﬁPosted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order 

of the National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 168APPENDIX C  
NOTICE TO THE  PUBLIC ONLY Funderburk Roofing does not have a 
contract with or employ members of 
Roofers Local 11 or any AFLŒCIO affiliate. 
Work on this COUNTY FACILITY should 
be done by contractors that 
employ members of and have 
agreements with AFLŒCIO Unions. 
We do NOT want a contract or
 recognition from Funderburk. 
INFORMATIONAL PICKET ONLY. 
We are NOT asking any employee to refuse to 
perform services or make pickups or deliveries 
ROOFERS LOCAL 11 
 APPENDIX D 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
the National Labor Relations Act and has ordered us to post and 
abide by this notice. 
 WE WILL NOT threaten to picket or picket Funderburk 
Roofing, Inc., with an organi
zational or recognitional object 
at a time when that employer has lawfully recognized an-
other labor organization and a question concerning represen-
tation cannot be raised under 
Section 9(c) of the Act. 
WE WILL NOT in any like or related manner restrain or 
coerce employees in the exercise of the rights guaranteed 
them by Section 7 of the Act.  
 UNITED UNION OF ROOFERS, 
WATERPROOFERS AND ALLIED WORKERS, 
LOCAL 11 
   